HOUCK, J.
Epitomized Opinion
Action by Moser for real estate commission retained out of first payment. Moser employed defendant to sell his farm, agreeing that defendant should retain 5% of purchase price out of first payment upon sale of property or contract for the sale of same. Defendant obtained a purchaser who made a down payment out of which defendant retained his fee. The purchaser thereafter refused to carry out his contract of purchase. At the trial the court directed a verdict- for the defendant. On error the court of appeals affirmed the judgment, holding:
1. The language of the contract under consideration being clear, plain and certain, it seems to us that but one meaning can be applied thereto, namely, that the real estate dealer is and was entitled to retain the $300 in question.